USDCSDN¥

 

 

 

'DOCUMENT
YFLED

U'NITED ST.ATES DISTRICT COU'RT §;%;TRONFCALL l
soUTHERN DISTRICT oF NEW YoRK DATEFREDi_€G,:§,¢Z y
GYM DooR REPAIRS, INC., ET AL.,

Plaintiffs, 15-cv-4244 (JGK)

- against - MEMORANDUM OPINION AND
ORDER

YOUNG EQUIPMENT SALES, INC., ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The movants, Gym Door Repairs, Inc., and Safepath Systems
LLC, seek reconsideration of this Court’s Opinion and Order
dated September 19, 2018, which granted summary judgment
dismissing nearly all of the movants’ claims against the

defendants. Gym Door Repairs, Inc. v. Yonng Equip. Sales, Inc.,

 

No. l§cv4244, 2018 WL 4489278, --- F. Supp. 3d ---- (S.D.N.Y.
Sept. 19, 2018). The movants' motion for reconsideration is
denied.

I.

Reconsideration of a previous Opinion of the Court is an
“extraordinary remedy to be employed sparingly in the interests
of finality and conservation of scarce judicial resources.” in

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y.

 

2011) (internal quotation marks omitted). To succeed on a motion
for reconsideration, the movants carry a heavy hurden. The

movants must show “an intervening change of controlling law, the

 

availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.” Doe v. N.Y.C. Dept. of

 

Soc. Servs., 709 F.2d 782, 789 (2d Cir. 1983). “The decision to
grant or deny a motion for reconsideration rests within the

sound discretion of the district court.” Vincent v. Money Store,

 

No. 03cv2876, 2014 WL 1673375, at *l (S.D.N.Y. April 28, 2014)

(internal quotation marks omitted); see also In re Application

 

of Furstenberg Fin. SAS, No. 18mc44, 2018 WL 4625802, at *2

 

(S.D.N.Y. Sept. 26, 2018).
II.

The movants first argue that the Court erred by referring
to the movants’ maintenance materials as “basic” and stating
that the movants have “acknowiedged that the maintenance
requirements for Safe Path Systems are not substantively
different from the maintenance for other sensor device
products.” Mem. at 2. The Court made these statements supporting
its holding that defendant Bellmore Public Schools-(“Bellmore”)
was entitled to fair use of the movants’ instructional

materials. See Gym Door Repairs, 2018 WL 4489278 at *18.

 

The Court’s statements about the basic nature of the
materials were supported by the record and related only to the
nature of the work, one of four fair use factors. See Harper &

Row Publishers v. Nation Enters., 471 U.S. 539, 560-61 (1985)

 

(“The four factors identified by Congress as especially relevant

2

 

 

in determining whether the use was fair are: (1) the purpose and
character of the use; (2) the nature of the copyrighted work;
{3) the substantiality of the portion used in relation to the
copyrighted work as a whole; (4) the effect on the potential
market for or value of the copyrighted work.”). The Court
explained that
Bellmore was not seeking any business from which they
would profit from this bid, but rather was seeking to
elicit offers to perform work at the public schools in
compliance with the bid specifications. Bellmore used
oniy 1.5 pages of the Safe Path training materials in an
approximately 25”page bid. . . . {Gym Door Repairs] also
has not offered any evidence that Bellmore’s use had any

effect on the market for the materiais.

Gym Door Repairs, 2018 WL 4489278 at *18. Accordingly, the

 

movants’ objection does not affect the conclusion that Bellmore

is entitled to fair use of the materiais.

 

Next, the movants argue that a fair use determination
cannot be made on summary judgment. This argument is plainly
without merit. “Summary judgment is proper where, as here, fair
use is at issue so long as the facts in dispute would not
‘affect the ultimate decision on the fair use question even if

resolved in plaintiff’s favor.’” Kane v. Comedy Partners, 98 F.

 

App'X 73 {2d Cir. 2004) (summary order) (quoting Maxtone-Graham
v. Burtchaell, 803 F.Zd 1253, 1259 (2d Cir. 1986)).
Finally, the movants argue that the Court failed to

acknowledge the movants’ argument that standard industry

practice established that their certified dealer program was
undermined by the defendants. According to the movants, the
Court erred by not considering this argument when dismissing
their claims for tortious interference with prospective business
relations.

The movants' memorandum of law in opposition to the
defendants’ summary judgment motions lacks any mention of a
standard industry practice supporting its tortious interference
claims. “A motion for reconsideration is not an ‘opportunity for
making new arguments that could have been previously
advanced . . . .’” Liberty Media Corp. v. Vivendi Universal,
S.A., 861 E. Supp. 2d 262, 265 (S.D.N.Y. 2012) (quoting

Associated Press v. U.S. Dep't of Defense, 395 F.Supp.Zd 17, 19

 

(S.D.N.Y. 2005)).l

fn any event, the movants’ standard industry practice and
certified dealer arguments do not address the movants’ failure
to proffer evidence to support each of the elements of a claim
of tortious interference with prospective business relations -

for example, that they had a reasonable probability of entering

 

1 The movants direct the Court to several parts of their memorandum of
law in opposition to the defendants’ summary judgment motions wherein they
purportedly raised arguments related to standard industry practice and their
certified dealer program. §§e Opp’n at 7, 10-16, 40444 & n.l, 32. Although
the memorandum mentions the movants' certified dealer program, it fails to
mention anything about standard industry practice, or to explain how standard
industry practice in connection with their certified dealer program supports
a claim of tortious interference with prospective business relations.

4

 

 

into a business relationship with a third party. See BDCM Fund

Adviser, L.L.C. v. Zenni, 962 N.Y.S.Zd 11, 15 (App. Div. 2013);

 

see also Gym Door Repairs, 2018 WL 4489278 at *9~15.

 

In sum,r the movants have failed to show “an intervening
change of controlling law, the availability of new evidence, or
the need to correct a clear error or prevent manifest

injustice.” See N.Y.C. Dept. of Soc. Servs., 709 F.Zd at 789.

 

III.

After filing this motion for reconsideration, the movants
filed a motion for leave to file another,r separate motion for
reconsideration. The movants requested that the Court grant them
leave to file a motion asking the Court to reconsider the part
of its September 19, 2018, Opinion and Order finding that “Safe
Path Systems LLC engaged in ‘naked licensing’ of its trademarks
to . . . Gym Door Repairs, Inc.” Dkt. No. 703.

Such a second motion for reconsideration would be untimely
and the movants have not explained why this argument was not
included in their previous motion for reconsideration. Moreover,
the motion itself states that the movants “are not asking the
Court to reinstate the trademark infringement claims against
Tri-State and Guardian.” Additionally, at an October 18, 2018,
conference, the movants' counsel confirmed that even if the

movants were provided leave to file such a motion and the Court

 

 

changed its naked-licensing holding, the holdings of the Court’s
September 19, 2018, Opinion and Order would not change.

Because, as conceded by the movants, the motion that they
request leave to file cannot influence the holdings in this
case, and because the motion is untimely, their motion is
denied.

CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the movants' motion for reconsideration is denied. The
movants'r motion for leave to file a second motion for
reconsideration is also denied. The Clerk of Court is directed
to close docket numbers 687, 691, 692, and 703.

SO ORDERED.

Dated: New York, New York f

Octoberj§§, 2018 xi g/CQS§ (/;é:;£;%i
-E." ` -.\ f §§

4_:;John G. Koeltl
Unite& states District Judge

 

 

 

